Citation Nr: 1016284	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  01-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for Grave's 
disease.

2.  Entitlement to an extraschedular rating for degenerative 
disc disease (DDD) and osteoporosis of the lumbar spine.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to August 
1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2009 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).

In a February 2008 decision, the Board denied entitlement to 
a rating in excess of 30 percent for service-connected 
Grave's disease and a rating in excess of 10 percent for 
service-connected DDD and osteoporosis of the lumbar spine.  
The Board also included analysis regarding whether the 
Veteran's Grave's disease and DDD and osteoporosis of the 
lumbar spine should be evaluated under 38 C.F.R. 
§ 3.321(b)(1), but found that the evidence did not warrant 
referral for consideration of an extra-schedular rating for 
either disability.  

The Veteran appealed the portion of the Board's decision that 
denied referral for consideration of an extra-schedular 
rating to the Court.  Following the submission of a Joint 
Motion for Partial Remand (Joint Motion), the Court entered 
an Order on March 11, 2009, which remanded those portions of 
the Board's decision that denied referral for extraschedular 
consideration for service-connected Grave's disease and DDD 
and osteoporosis of the lumbar spine.  As such, the decision 
below will only address whether the Veteran is entitled to 
referral for consideration of extraschedular ratings for 
those disabilities.

In the February 2008 decision, the Board remanded the issues 
of entitlement to increased ratings for service-connected 
Crohn's disease, atrial septic defect with right bundle 
branch with pulmonary hypertension, and recurrent right ankle 
sprains, as well as the issue of entitlement to an effective 
date prior to March 1, 2004 for the award of a 10 percent 
disability rating for recurrent right ankle sprains and the 
issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.  These issues are still being developed and, 
therefore, are not before the Board at this time for 
appellate review.  




FINDING OF FACT

The evidence does not present such an exceptional disability 
picture that the available schedular evaluations for service-
connected Grave's disease and DDD and osteoporosis of the 
lumbar spine are inadequate.


CONCLUSIONS OF LAW

1.  Referral for consideration of an extra-schedular rating 
for service-connected Grave's disease is not warranted.  38 
C.F.R. § 3.321 (2009).

2.  Referral for consideration of an extra-schedular rating 
for service-connected DDD and osteoporosis of the lumbar 
spine is not warranted.  38 C.F.R. § 3.321 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The rating schedule is generally deemed adequate to rate a 
disability.  38 C.F.R. § 3.321(a) (2009).  When either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically 
adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  38 C.F.R. § 3.321(b); 
see Colayong v. West, 12 Vet. App. 524, 536 (1999).

As noted in the introduction, the Board's February 2008 
decision denied a schedular rating in excess of 30 percent 
for service-connected Grave's disease and a schedular rating 
in excess of 10 percent for service-connected DDD and 
osteoporosis of the lumbar spine, while also determining that 
referral for extraschedular consideration was not warranted 
for either disability when evaluated separately.  In the 
Joint Motion, it was noted that the appellant did not 
challenge the Board's findings regarding his schedular 
evaluations.  However, the Joint Motion asserts that the 
Board did not consider whether 38 C.F.R. § 3.321(b)(1) 
requires that the service-connected disabilities be 
considered together "as a whole" for entitlement to 
extraschedular consideration.  See Brambley v. Principi, 17 
Vet. App. 20 (2003) (Steinberg, J., concurring).  The Joint 
Motion further asserts that 38 C.F.R. § 3.321(b)(1) provides 
that extraschedular evaluation can be approved "commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" and, 
thus, the Board should consider whether extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) requires 
consideration of all service-connected disabilities together 
or whether they can be addressed separately.  

Based on the foregoing arguments, and in light of the 
procedural history regarding these claims as noted in the 
introduction, the current appeal is limited to consideration 
of whether referral for consideration of extraschedular 
ratings is warranted for service-connected Grave's disease 
and DDD and osteoporosis of the lumbar spine.  

In Thun v. Peake, 22 Vet. App. 111 (2008), which was decided 
after the Board's February 2008 decision, the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  In 
clarifying, the Court outlined a three-step inquiry for 
determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of Compensation and Pension Service (C&P) to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  

As outlined in Thun, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This means that initially there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  This determination is made 
by considering the service-connected disability in 
conjunction with the rating criteria used to evaluate it.  


        Graves's Disease

Service connection for Grave's disease was granted with a 30 
percent evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7900, effective August 19, 1996. See November 1996 
rating decision.  

Diagnostic Code 7900 provides the rating criteria for 
hyperthyroidism.  A 30 percent evaluation requires 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  38 C.F.R. § 4.119, Diagnostic Code 7900 (2009).  
Ratings in excess of 30 percent are provided for emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure (60 percent) and thyroid 
enlargement, tachycardia, eye involvement, muscular weakness, 
loss of weight, and sympathetic nervous system, 
cardiovascular, or gastrointestinal symptoms (100 percent).

The Board previously noted in the remand portion of its 
September 2005 decision that the Veteran has hypothyroidism 
rather than hyperthyroidism and that, as such, he should be 
rated under Diagnostic Code 7903 for hypothyroidism.  

Under Diagnostic Code 7903, a 30 percent evaluation requires 
fatigability, constipation, and mental sluggishness.  38 
C.F.R. § 4.119, Diagnostic Code 7903 (2009).  Ratings in 
excess of 30 percent are provided for hypothyroidism 
productive of muscular weakness, mental disturbance, and 
weight gain (60 percent) and hypothyroidism involving cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness (100 percent).

VA treatment records reveal that the Veteran was seen in June 
2004, during which an examination of his head, eyes, ears, 
nose and throat (HEENT) revealed thyroid enlargement.  No 
nodule was felt, however, and the assessment made was 
suppressed thyroid-secreting hormone (TSH).  See medical 
follow-up note.  The Veteran thereafter underwent a thyroid 
test, which reported that the right lobe measured 2.61 by 
1.59 by 1.21 centimeters, the left lobe measured 2.13 by .98 
by 1.09 centimeters, and the isthmus measured .23 centimeters 
in width.  The echotexture of the thyroid throughout was 
rather heterogeneous, but no nodules were seen.  The 
impression made was essentially normal exam and an assessment 
of hypothyroidism was made.  See July 2004 addendum.

The Veteran underwent a VA C&P examination in September 2004 
in part to evaluate his service-connected Grave's disease.  
He reported that his condition had been the same and 
asymptomatic since he underwent in-service surgery in 1995, 
though he had been prescribed medication.  Physical 
examination of the neck revealed that it was supple without 
jugular vein distension or bruits.  The thyroid was not 
palpable.  The examiner reported that a thyroid profile 
performed in August 2004 showed mildly low TSH and mildly 
elevated thyroxine (T4).  A June 2004 ultrasound of the 
thyroid revealed an essentially normal exam.  The Veteran was 
diagnosed with Grave's disease in remission with secondary, 
stable hypothyroidism.

The Veteran underwent a second VA C&P examination in October 
2006, which was conducted by the same examiner who performed 
the September 2004 exam.  The VA examiner reported conducting 
an extensive review of the claims folder.  The Veteran 
reported that his hypothyroidism was very well controlled on 
medication.  He complained of some mental disturbance with 
occasional short term memory loss.  He denied any 
sluggishness or dementia due to his hypothyroidism.  The 
examiner noted that neurological symptoms (numbness of right 
side of body) and cardiovascular symptoms (heart condition; 
pacemaker; complete heart block; bradycardia) were not 
related to his Grave's disease.  The Veteran denied any 
diarrhea but reported occasional abdominal pain and 
constipation, for which he had been prescribed medication.  
He denied having any symptoms of pressure over the neck due 
to the thyroid, any episodes of cold or heat intolerance, or 
sleepiness.  The examiner reiterated that the Veteran did not 
have any evidence of any mental sluggishness, muscular 
weakness, mental disturbances, dementia, slow thought 
process, or depression.

Physical examination of the Veteran's neck revealed that it 
was supple without jugular venous distension, bruits or 
lymphadenopathy; the thyroid was not palpable.  The examiner 
reported that testing in September 2006 showed his 
antinuclear antibody (ANA) level was negative; sedimentation 
rate, T4 and triiodothyronine (T3) levels, a chem-20, and his 
TSH level were all within normal limits.  The Veteran was 
diagnosed with residuals of Grave's disease with secondary, 
stable hypothyroidism and no evidence of complications.  The 
examiner reported that the veteran's Grave's disease had been 
stable and that physical examination did not show any 
evidence of muscle weakness or of mental disturbance.  The 
Veteran's weight had been stable and there was no 
cardiovascular involvement due to his hypothyroidism.

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluations 
for service-connected Grave's disease are inadequate.  A 
careful comparison between the symptoms manifested by the 
Veteran's disability and the established criteria found in 
the rating schedule used to evaluate that disability reveals 
that the rating schedule reasonably describes the Veteran's 
disability level and symptomatology throughout the rating 
period on appeal.  

More specifically, the Veteran suffers from Grave's disease 
with secondary, stable hypothyroidism.  In September 2004, he 
reported that his condition had been the same and 
asymptomatic since 1995, though he had been prescribed 
medication.  In October 2006, he reported that his 
hypothyroidism was very well controlled on medication, but he 
complained of occasional abdominal pain and constipation.  
Constipation is specifically listed and contemplated by 
Diagnostic Code 7903, i.e., the criteria for a 30 percent 
rating.  Higher schedular ratings are provided under this 
diagnostic code, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
While noting that the Veteran had constipation, the VA 
examiner stated that his weight was stable and he did not 
have any evidence of mental sluggishness, muscular weakness, 
mental disturbance, dementia, slow thought process, or 
dementia.  The examiner also determined that the Veteran's 
bradycardia was not due to his hypothyroidism.  The Veteran 
denied sleepiness or cold intolerance.

In sum, the Veteran's symptoms associated with his 
hypothyroidism are occasional constipation with abdominal 
pain.  Such impairment is specifically contemplated by 
Diagnostic 7903.  The rating criteria reasonably describe the 
Veteran's disability; there are no manifestations of the 
Veteran's Grave's disease that have not been contemplated by 
the rating schedule.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

        
        DDD and osteoporosis of the lumbar spine

Service connection for DDD and osteoporosis of the lumbar 
spine was granted with a 10 percent evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5293, effective September 30, 
1999.  See January 2000 rating decision.  The Veteran filed a 
claim for increased rating received in July 2004 and appealed 
the denial issued in a November 2004 rating decision.  This 
rating decision designated Diagnostic Code 5243 as the 
criteria for evaluating this disability.

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome (IDS) when 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  Any 
associated objective neurologic abnormalities including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately from orthopedic manifestations under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2009).

The General Rating Formula for Diseases and Injuries of the 
Spine provides ratings in excess of 10 percent for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent).  A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a (2009).

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2009).

Under the criteria governing disabilities of the lumbar 
spine, IDS is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes.  
This formula provides ratings in excess of 10 percent 
disability for IDS with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months (20 percent); IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months (40 
percent); and for IDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
(60 percent).  38 C.F.R. § 4.71a (2009).  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IDS that requires bed rest prescribed by a physician 
and treatment by a physician.  See 38 C.F.R. § 4.71a, Note 
(1) (2009).

During the September 2004 VA C&P examination, the Veteran 
reported pain in his lower back only associated with flare- 
ups.  These flare-ups occur once a month, usually for about 
one hour, and were described as moderate in nature.  The 
Veteran denied any radiating pain, stiffness, fatigue, lack 
of endurance and any rectal or bladder problems and reported 
that his back pain did not affect his daily activities.  He 
indicated that he was not receiving any treatment for his 
back.

Physical examination of the Veteran's lower back revealed no 
pain to palpation in any aspect of the lumbar spine area and 
no muscle spasm.  Range of motion testing revealed forward 
flexion to 90 degrees with no pain or discomfort.  During 
repetitive flexion, there were no signs of fatigability or 
changes in the range of motion.  The examiner reported that 
it was his estimate that during acute flare-ups, there was 
about a 10 percent reduction in flexion, but that it was 
impossible to give an exact degree.  The examiner estimated 
that the Veteran would have mild functional impairment during 
acute flare-ups.  Backwards extension was to 30 degrees 
without pain or discomfort, bilateral lateral flexion was to 
40 degrees without discomfort, and rotation was to 35 degrees 
without discomfort.  Bilateral straight leg test was 
negative, both patellar reflexes and ankle jerks were brisk, 
about 3/4, and there was some evidence of clonus on both 
ankle jerks.  Strength of the Veteran's lower extremities was 
5/5 and gross sensory deficit was noted basically in the 
lower right leg (secondary to neurological condition of 
right-sided numbness with no feeling on the right side of his 
body).  Left leg sensory testing was within normal limits, 
there was no gait abnormality, and the Veteran was able to 
walk on his heels and toes without difficulty.

The examiner reported that a lumbosacral spine series 
conducted in September 2004 demonstrated compression 
deformity of the vertebral bodies of T12, T11 and L1 and to a 
lesser extent of L2, as well as a small defect in both 
superior end plates of L3. These changes are most likely 
secondary to old trauma.  There was also narrowing of L2-L3 
and L5-S1 intervertebral space consistent with the presence 
of DDD.  There was no evidence of spondylolysis or listhesis 
and spinous processes and the sacroiliacs appeared normal.  
The Veteran was diagnosed with symptomatic degenerative 
disease of the thoracic and lumbar spine at T11-12, L1-2, L2- 
3 and L5-S1, with no evidence of radiculopathy.

During the October 2006 VA C&P examination, the Veteran 
reported pain with flare-ups that occur at least twice a 
month, usually lasting for 30 minutes.  He described the pain 
as severe in intensity, but denied that it radiates or that 
he had any fatigue or rectal or bladder problems.  The 
Veteran did indicate that he had some minor lack of endurance 
and stiffness.  He denied using a back brace or cane and 
indicated that the condition did not really affect his daily 
activities.  The Veteran also denied any periods of 
incapacitation in the last 12 months due to his back.

Physical examination of the lumbar spine revealed no muscle 
spasm or tenderness. Forward flexion was to 95 degrees, 
backward extension was to 30 degrees, bilateral lateral 
flexion was to 30 degrees and rotation was to 35 degrees.  
Only discomfort was noted with movement.  During repetitive 
flexion, there were no signs of fatigability or changes in 
the range or motion.  The examiner estimated that during 
periods of acute flare-up and repetitive use, the total 
functional loss will be equated to flexion limited to 80 
degrees, but that it was impossible to give an exact degree.  
The examiner also estimated that the functional impairment 
would be mild and that he would have mild functional 
limitation at the end of the use due to repetitive use, which 
would be manifested by pain.  There was no gait abnormality 
and the Veteran was able to walk on his heels and toes 
without difficulty.  Neurological examination revealed that 
patellar reflexes of the bilateral lower extremities were 
brisk, 3/4, and bilateral ankle jerks were normal, 2/4.  
Strength was 5/5 bilaterally in the upper and lower 
extremities, though there was some subjective decreased 
sensory deficit noticed in his right upper and lower 
extremities without specific dermatomal distribution.  Even 
so, strength was within normal limits.

The examiner reported that an October 2006 lumbar spine 
series showed mild scoliosis with convexity to the left, 
spina bifida occulta at S1, and spurring from T12 to S1.  Two 
to three discs showed some narrowing and there was some 
minimal narrowing at L3-4.  Mild ostephytic changes at L4-5 
and L5-6 were noted and metallic suture material was seen to 
the right at the L4-5 level.  Wedge shaped change of T12 and 
to a lesser extent involving L1 was reported.  Old trauma was 
thought to account for the changes of T12 and L1.  The 
examiner also reported that a CT scan of the lumbar spine, 
also conducted in October 2006, contained an impression of 
severe chronic changes in the lumbar spine; diffuse disc 
bulging at L2-L3 and L3-L4; central ostephyte and central 
disc protrusion at L5-S1; and severe degenerative changes in 
the facet joints at L3-L4, L4-L5 and L5-S1.  The Veteran was 
diagnosed with episodic low back strain secondary to severe 
DDD of the lumbar spine with no evidence of radiculopathy.

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected DDD and osteoporosis of the lumbar 
spine is inadequate.  A careful comparison between the 
symptoms manifested by the Veteran's disability and the 
established criteria found in the rating schedule used to 
evaluate that disability reveals that the rating schedule 
reasonably describes the Veteran's disability level and 
symptomatology throughout the rating period on appeal.  

More specifically, the Veteran's lumbar spine disability is 
manifested by pain, lack of endurance, stiffness, slight 
limitation of motion, and mild scoliosis.  These symptoms are 
contemplated by the General Rating Formula for Diseases and 
Injuries of the Spine (i.e., limitation of motion, 
tenderness, spasm, guarding, abnormal spinal contour).  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51, 
454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009); see also 38 C.F.R. 
§§ 4.40. 4.45.  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine." 
68 Fed. Reg. at 51, 455 (Supplementary Information).  
Evaluations in excess of that assigned are provided for 
certain manifestations of lumbar spine disability but the 
medical evidence reflects that those manifestations are not 
present in this case.  The diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's DDD 
and osteoporosis of the lumbar spine; there are no 
manifestations of the Veteran's low back disorder that have 
not been contemplated by the rating schedule.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.

The Joint Motion noted that in the Board's discussion of 
entitlement to extraschedular consideration for service-
connected Grave's disease and DDD of the lumbar spine, the 
Board concluded that the record did not demonstrate marked 
interference with employment or frequent periods of 
hospitalization pursuant to 38 C.F.R. § 3.321(b)(1) for 
either of the service-connected disabilities.  The Joint 
Motion asserts that the Board did not consider whether 
38 C.F.R. § 3.321(b)(1) requires that the service-connected 
disabilities be considered together "as a whole" for 
entitlement to extraschedular consideration.  The Joint 
Motion further asserts that 38 C.F.R. § 3.321(b)(1) provides 
that extraschedular evaluation can be approved "commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" and, 
thus, the Board should consider whether extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) requires 
consideration of all service-connected disabilities together 
or whether they can be addressed separately.  See Brambley v. 
Principi, 17 Vet. App. 20 (2003) (Steinberg, J., concurring).

In this case, the Board has determined that the schedular 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology, which is accomplished by comparing 
the level of severity and symptomatology of each disability 
with the established criteria found in the rating schedule 
for that disability.  Each disability is addressed separately 
and compared to the rating criteria for that disability.  As 
the Board has determined that the schedular rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, the assigned schedular evaluations are 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  Therefore, the Board need not address the 
second step of the inquiry which directs the examination of 
whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related 
factors include marked interference with employment and 
frequent periods of hospitalization).  


        

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Court remanded those portions of the 
Board's February 2008 decision that denied extraschedular 
consideration for service-connected Grave's disease and DDD 
and osteoporosis of the lumbar spine and, as such, the 
instant case only addressed the issue of extraschedular 
consideration for those disabilities.  

The Veteran was given Section 5103(a) notice related to his 
claims for higher ratings in a July 2004 letter (prior to the 
November 2004 adjudication of his claims), which advised him 
of the evidence necessary to substantiate his claims and of 
his and VA's respective duties in obtaining evidence.  
Although the letter did not specifically discuss an 
extraschedular rating, the Veteran was told that he had to 
submit evidence showing that his service-connected 
disabilities had increased in severity.  He was also told 
that he could submit his own statement describing his 
symptoms, their frequency and severity, and other involvement 
and additional disablement caused by his disability.   The 
Veteran was also notified by letter dated August 6, 2007 that 
in rare cases VA can assign a disability level other than the 
level found in the schedule for a specific condition if your 
impairment is not adequately covered by the schedule.  He was 
told of the evidence considered in determining a disability 
rating, i.e., nature and symptoms of the condition, severity 
and duration of the symptoms, and impact of the condition and 
symptoms on employment.  The Veteran did not respond to the 
August 2007 letter.  Accordingly, the duty to notify has been 
fulfilled concerning each claim.

Regardless of any defect in notice, any such error did not 
affect the essential fairness of the adjudication because the 
essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  The Veteran 
has actual knowledge of what is necessary to substantiate the 
claim, and the claim was otherwise properly developed (as set 
forth below).  He was represented by a private attorney 
before the CAVC who as a party to the Joint Motion stated 
that the Board did not provide adequate reasons and bases for 
its denial of extraschedular consideration.
 
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has been met, as 
the Veteran's VA treatment records and records associated 
with a claim for benefits from the Social Security 
Administration have been associated with the claims folder 
and he was afforded several appropriate VA examinations.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.


ORDER

Referral for consideration of an extra-schedular rating for 
service-connected Grave's disease is denied.

Referral for consideration of an extra-schedular rating for 
service-connected DDD and osteoporosis of the lumbar spine is 
denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


